Citation Nr: 0941022	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder. 

2. Entitlement to service connection for a chronic right knee 
disorder. 

3. Entitlement to service connection for a chronic right 
ankle disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1991 to 
December 1995. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta Georgia. 


FINDINGS OF FACT

1.  In-service low back complaints resolved without chronic 
residuals; a lumbar strain is unrelated to service. 

2. In-service right knee complaints resolved without chronic 
residuals; right knee arthritis is unrelated to service. 

3. A diagnosis of a chronic right ankle disorder has not been 
shown.


CONCLUSIONS OF LAW

1. A chronic low back disorder was not incurred in or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103 
(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 

2. A chronic right knee disorder was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 5103 (a), 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 

3. A chronic right ankle disorder was not incurred in or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009). Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Low Back and Right Knee

Service treatment records show that the Veteran was seen on 
one occasion for low back complaints of one month's duration 
in June 1992.  He related that he stepped in a hole on the 
rifle range and that the pain had been getting better but was 
aggravated by a six mile walk.  The pain was located in the 
middle lower back. The assessment was paravertebral muscle 
strain. He was given medication and returned to duty.  There 
were no other complaints related to the back.  His separation 
examination more than three years later showed his spine was 
normal on clinical evaluation.  Therefore, no chronic low 
back disorder was noted in service.

Further, the Veteran was seen on one occasion in March 1994 
for right knee pain after injuring his right knee while 
playing football. He stated that he walked it off and had no 
problems until the next month when he was on a 10 mile hike. 
The examination showed that he walked into the room without 
difficulty and was able to take off his pants and boots 
without any difficulty. The assessment was right collateral 
ligament strain of the right knee. He was given Motrin, light 
duty for a week, and referred to the medical officer for 
evaluation. He was not seen again during service. His 
separation examination showed his lower extremities were 
normal on clinical evaluation. Therefore, no chronic right 
knee disorder was noted in service.

After service, private medical evidence showed that the 
Veteran was seen in March 2000 for right knee pain. 
Examination showed that range of motion of the right knee was 
intact with no edema, but positive crepitus. The assessment 
was arthritis of the right knee and Celebrex was prescribed. 

In December 2004, he complained of pain in the right lower 
back. He noticed the pain when he began to lift an 88 pound 
box from foot height to waist height. He continued to work 
and the pain worsened during the day. X-rays of the lumbar 
spine revealed no acute abnormality with a slight leftward 
scoliosis. The assessment was lumbar strain. A week later, 
the records indicated that the lumbar strain had resolved. 

In this case, the Veteran did make one complaint of right 
knee pain and one complaint of low back pain in service and 
both pain resolved without residual disability. Both his 
right knee and his spine were normal on separation 
examination and there is no other medical evidence of right 
knee complaints until 2000, five years after service and back 
complaints until 2004, nearly nine years post-service. The 
back complaints in 2004 occurred in connection with a lifting 
accident and no other evidence of back complaints were made 
until 2005. 

These are the first incidents of recorded symptomatology 
related to the Veteran's right knee and low back disorders, 
occurring many years after discharge. Therefore, the medical 
evidence does not reflect continuity of symptomatology for 
either disorder. 

	In addition to the absence of documented post-service 
symptomatology related to the low back and right knee for 
several years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the low back and right knee after he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

The Board emphasizes the gap between the Veteran's discharge 
from active duty service (1995) and further reported symptoms 
of right knee pain (2000) and low back pain (2004). As such, 
the evidence does not support either claim based on 
continuity of symptomatology. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	Moreover, the Board finds that the Veteran's reported history 
of continued low back and right knee complaints since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorders began in service, 
the Board emphasizes that the separation examination was 
absent of any chronic complaints.  Moreover, the post-service 
evidence does not reflect treatment related to disorder for 
several years following active service. 
	
	Further, when the Veteran sought to establish medical care 
with the private physician for low back complaints in 
December 2004, he did not report that his low back 
symptomatology was related to any in-service incident; 
rather, he attributed it to lifting a box apparently at work.  
He did not claim that his disorder was related to service 
until he filed his claim.  His silence, when otherwise 
reporting his past medical history constitutes negative 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. In this case, there is simply no 
competent evidence of record causally relating the Veteran's 
right knee or low back complaints and related symptomatology 
to active service. In fact, as to the low back 
symptomatology, the evidence of record clearly shows an 
intercurrent cause, specifically a lifting injury to the back 
9 years after discharge. 

Thus, the requirement necessary to establish a medical nexus 
for service connection for the right knee or the low back 
disorders have not been met. Accordingly, the Board finds 
that a grant of direct service connection for a right knee 
and low back disorder is not warranted.

The Board has also considered the Veteran's statements 
asserting a nexus between his claims and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, degenerative 
joint disease and eye diseases, such as conjunctivitis and 
glaucoma, are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Next, the Board has considered whether presumptive service 
connection for arthritis of the right knee is warranted.  
Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order to trigger the 
presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (2009).  

As the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Right Ankle Disorder

	Service treatment records show no findings, treatment, or 
diagnosis of right ankle disorder or any symptoms reasonably 
attributed thereto. The Veteran's separation examination 
showed his right lower extremity was normal on clinical 
evaluation.  Therefore, no chronic right ankle disorder was 
noted in service.

Post service evidence reflects the Veteran was seen by VA in 
2005 and 2006, complaining of pain in the right ankle. 
Specifically, in May 2005 he complained of intermittent right 
ankle pain. In June 2005, the examiner could find no 
abnormality of the right ankle and the X-rays were normal.  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	The evidence does not show a chronic disability related to 
the Veteran's right ankle. Rather, he has only complained of 
pain. Pain does not, by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted. See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 
2001).
	
The Board has also considered the Veteran's statements 
asserting a nexus between his right ankle complaints and 
active duty service.  While he is competent to report 
symptoms, he is not competent to diagnose a chronic right 
ankle disorder.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.
	
	In this case, there is no medical evidence of a right ankle 
disorder in service, or competent lay or medical evidence 
that the Veteran presently has a right ankle disorder. Since 
the evidence does not show that he presently has the 
disorder, there is no basis upon which to grant service 
connection. Therefore, service connection for a right ankle 
disorder is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. 
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection. Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained his service medical record. Next, private 
treatment records and VA treatment records were submitted on 
behalf of the claims. Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these claims. 

Moreover, the Board finds that a VA examination is not 
warranted. Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic low back disorder is denied. 

Service connection for a chronic right knee disorder is 
denied.

Service connection for a chronic right ankle disorder is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


